                                                                           eaG œsoe lcEU.S. D$sT.
                                                                                    ATR- Oc             GOURT
                                                                                                  ,VA
                                                                                         FILED
                                                                                   APR 1g 2g,j
                        IN THE UNITED STATES DISTIUCT COURT
                                                                              JU    c.
                       FOR THE W ESTERN DISTRICT OF V IRGINIA                BK                  zcj- ay
                                 ROAN OKE DIVISION                                         CL K

U NITED STA TES OF A M EM CA
                                                 Crim inalActionN o.7:11CR00039

                                                 M EM ORANDUM OPINION
TM V IS LEE JON ES,
                                                 By:Hon.Glen E.Conrad
        Defendant.                               SeniorUnited StatesDistrictJudge


      DefendantTravisLee Joneshassled am otion forreduction ofsentenceunder18 U.S.C.

j 3582/)(2)based on Amendment782 to the Urlited States Sentencing Guidelines. Forthe
followingreasons,thedefendant'smotion mustbedezlied.

                                       Backzround

       On May 26,2011,ag'
                        randjury intheW esternDistrictofVirginiareturned amulti-count
indidmentagainstJones. CountOne oftheindictm entcharged the defendantwith conspiracy to

distribute 500 grnmsormoreofmethnmphetnmine,in violation of21U.S.C.jj 841(a)(1)and
(b)(1)(A),and846. On September14,2011,Jonesentered apleaofguilty tothatcotmt.
                   .




       Prior to sentencing, a probation ofscer prepared a presentence investigation report

(:TSW '). In the PSR, the probation offker attributed between 1.5'and 5 lcilograms of
methamphetam ine to the defendant. Thatparticular drug quantity and type resulted in a base

offenselevelof34underUnited StatesSentencing Guidelines(&$U.S.S.G.'')j 2D1.1(c)(2010).
W ith a two-levelenhancem entforpossession ofafrearm,athree-levelreduction foracceptance

ofresponsibility,and a criminalhistory category ofVI,Jones'guideline range would have been

235 to 293 m onths of im prisonm ent. H owever,Jones w as also found to be a career offender

tmderU.S.S.G.j 4BI.I. Asaresultofthecareeroffenderdejignation,thebase offenselevel
calculatedunderj2D1.1wassuperseded by thehigheroffenseleveldetermined by thecareer
offenderprovision. SeeU.S.S.G.j4B1.1(b)(providing thatGçtheoffenselevelfrom thetablein
this subsection shall apply''if it tsis greater than the offense level otherwise applicable').
Application ofthecareeroffenderprovision ultimatelyresultedin atotaloffenselevelof34and an

advisory guideline range ofim prisonmentof262to 327 m onths.

       Jonesappeared forsentencing on Decem ber12,2011. Atthattim e,thecotu'tadoptedthe

PSR in itsentirety,including the determination thatthedefendantqualitied forsentencing under

thecareeroffenderprovision oftheGuidelines. However,thecourtfoundthatthecareeroffender

designation overstated Jones'actualcriminalhistory. Accordingly,thecourtdeparted downward

to a total offense levelof 33,which produced a post-departure range of 235 to 293 m onths'

imprisonment. The courtultim ately sentenced the defendantto a term ofim pdsonmentof240

m onths.

       In 2015,the governm ent moved to reduce Jones'sentence for substantial assistnnce,

plzrsuanttoFederalRuleofCriminalProcedure35(b). Thecourtgrantedthemotionandreduced
the defendant'sterm ofimpdsonm entto 180m onths.

       In January of2015,Jonesfiled apro yqmotion forreduction ofsentencetmder18U .S.C.
                                           -




j3582(c)(2). Thisstatuteauthodzesthecourttoreduceadefendant'sterm ofimprisonmentif
theterm wasGtbased on asentencing rangethathassubsequently been lowered by the Sentencing

Comm issiony''and Gtifsuch areduction isconsistentwith theapplicable policy statem entsissued

bytheSentencingCommission.'' 18U.S.C.j3582(c)(2). Thedefendantreliedon Amendment
782 to the Sentencing Guidelines,which reduced the base offense levels assigned to m ost dnzg

quantities in â 2D1.1 by two levels. Cotmselsubsequently filed a brief in supportof the
defendant'smotion.



                                               2
       On M ay 11,2016,thecourtdenied thedefendant'sm otion forreduition ofsentence.The

courtdetermined thatthe defendantwasnoteligible forreliefunder j 3582(c)(2),since his
                                                                             ,



guideline range as acareeroffenderwasnotaffected by Amendm ent782. The court'sdecision

wasaffirmedon appealby theUnited StatesCouz'
                                           tofAppealsf0rtheFourth Circuit. SeeUnited

Statesv.Jones,No.16-6667 (4th Cir.July 20,2017)(afsnning forthe reasons stated by the
distdctcourt).
                                          Discussion

       The defendant,through counsel,has filed a second m otion for reduction of sentence

ptlrsuantto j3582/)(2)andAmendment782. RelyingontheSupremeCourt'srecentdecision
in Huchesv.United States,138 S.Ct.1765 (2018),thedefendantarguesthatllissentencewas
Sçbased on''the drug quantity guidelines rather than the career offender provisions. For the

follow ing reasons,the courtrem ains convinced thatthe defendantisnoteligible fora sentence

reduction.

       The currentmotion isbased entirely on the Supreme Court'sruling in Huches. In that

case,thelçcontrolling issue''wasççwhetheradefendantmay seek reliefunderj 35824c)(2)ifhe
entered a plea agreem ent specifying a particular sentence under Federal Rule of Criminal

Procedtlre 11(c)(1)(C).'' Hughes, 138 S.Ct.at 1773. The Supreme Cottrthad previously
confrontedthesnmequestioninFreemanv.UnitedStates,564U.S.522(2011). ççFreemanended
in a 4-1-4 decision thatleftlowercotu'tsconfilsed asto whetherthe pltlrality orthe concuning

opinioncontrolled.'' 1d.at1778(Sotomayor,J.,concuning). InHuches,theCourtTçresolvegdj
thetmcertaintythatresulted from gitsjdivided decision in Freemalx''anb heldthatçça sentence
imposed ptlrsuantto a (Ru1e 11(c)(1)(C)agreementjis çbased on'the defendant'sGuidelines
range so long asthatrange w as partofthe frnm ew ork the districtcourtrelied on in im posing the

                                               3
                                                                        I
                                                                        J
                                                                        :
                                                                        :'
sentence or accepting the agreement.'' J.iaat 1775. In the casé before it,the districtcourt
çicalculated Hughes'sentencingrangeand im posed asentencethatthe courtdeem ed Gcom patible'

with theGuidelines.'' 1d.at1778. tt-fhus,thesentencing rangewasabasisforthesentence''that

thedistrictccurtimposed. J#=. Because ttgtjhatrangehagdjûsubdequently been lowered by the
sentencing comm ission'''through Amendm ent782,the Suprem e Courtconcluded thatHughes

waseligibleforrelieftmderj3582(c)(2).*
       Jones'relianceon Hughesismisplaced fortwo reasons. First,unlikethepleaagreement

in Hughes,the plea agreem entin the instantcase did notinclude an agre
                                                                     'ed-upon sentence or

sentencingrangeunderRule11(c)(1)(C). SeeUnitedStatesv.Frazier,742F.App'x763,764n.*
(4th Cir.2018)CTrazier'sreliance on the SupremeCourt'srulingin Hughes...ismisplaced.
Unlike in Hughes,Frazier'splea agreem entdid notinclude a sentencing stipulation pursuantto

Fed.R.Crim.P.11(c)(1)(C).'').
        Second,Am endment 782 did nothave the effect of lowering the guideline range that

appliesinthiscase. Asindicatedabove,j3582(c)42)authorizesthecourttoreduceadefendmlt's
sentenceonly ifthe defendantwasçtsentenced to atenn ofimprisonm entbased on a sentencing

range that has subsequently been lowered by the Sentencing Comm ission,''and if ççsuch a

reduction isconsistentwith applicable policy statem entsissued by the Sentencing Com mission.''

18 U.S.C.j 3582(c)(2). The ççapplicable policy statements''are those fotmd in U.S.S.G.
51B1.10. Dillonv.UrlitedStates,560U.S.817,826(2010). $$A reductionisnotconsistentwith
applicablepolicy statementsandtherefore notauthorized underj3582(X (2)if'an nmendment


        * Recordsfrom the underlying case confirm thatHughes'sentencing range wasbased on the quantity of
crystalmethamphetamineattributedtohim underU.S.S.G.jZDI.I. SeeUnited Statesv.Huahes,4:13-CR-00043
(N.D.Ga.Oct.14,2015)(post-amendmentGuidelinescalculationbasedon257.       2pamsof%Eice''). Amendment782
resulted in atwo-levelreductionirtHughes'totaloffenselevel,whichinttlrn produced alowerguidelinerange. Ld.
                                                                                                         us

                                                    4                           '
listed in (U.S.S.G.j 1B1.10(d)qdoesnothavetheeffectoflowedng thedefendaht'sapplicable
guideline range.''' United Statesv.Nickens,668 F.App'x 20,21 (4th Cir.2016) (quoting
U.S.S.G.j 1B1.10(a)(2)(B)). The Guidelinesdefinethe ççapplicable guideline range''asçtthe
guideline range thatcorrespondsto the offense leveland crim inalhistory category determ ined

ptlrsuanttoj1B1.1(a),whichisdeterminedbeforeconsiderationofanydepartureprovisioninthe
GvidelinesManual.'' U.S.S.G.j1B1.10cmt.n.1(A).
       Asappliedhere,thetçapplicableguidelinerange''isthecareeroffenderrangeof262to 327

monthsderived from j4B1.1oftheSentencing Guidelines. Amendment782,on which Jones
relies,d'didnotlowertheoffenselevelsapplicabletocareeroffendersin j4B1.1.'' UnitedStates
v.Akerss892 F.3d 432,434 (D.C.Cir.2018). Instead,ttitimpacted only offenses levels
calculated tmderthe drug trao cking guideline,U.S.S.G.j 2D1.1.'' Id. Although the cotlrt
ultimately departed froin thecareeroffenderrangeatsentencing,ççthetapplicableguidelinerange'

remainstheoriginalpre-departurerange.'' United Statesv.W ebb,760 F.3d 513,520 (6th Cir.
2014)9seealso United Statesv.Muldrow,844 F.3d434,441(4th Cir.2016)(agreeing with the
Sixth Circuitthatçça defendant's applicable guideline range tmder U.S.S.G.j 1B1.10 is his
pre-departtlreguidelinerange'')(intemalquotation marksomitted). Becausethatrangehasnot
been lowered by any retroactively-applicable nmendm entsto the Sentencing Gtzidelines,Jonesis

noteligibleforasentencereductiontmderq3582(c)(2). SeeUnitedStatesv.Hall,627F.App'x
266,267(4th Cir.2016)(stgBqecauseHallwassentencedasacareeroffender(aGuidelinesrange
f'
 rom whichthedistrictcourtdepm eddownwardatsentencing),Amendment782didnotlowerhis
applicableGuidelinesrange,andheisthereforenoteligibleforasentencereduction.'').
       In short, the Suprem e Court's decision in H uches does not alter the outcom e here.

BecauseAm endment782 did nothavethe effectoflowering the defendani'sapplicablegtzideline
range,çGheisnoteligiblefortherequested sentencemodification lmderj 3582(c)(2).'' United
Statesv.Gilchrist,752F.App'x 681,682 (10thCir.2019);seealso id.at683 (emphasizingthat
ççgaqlldefendants...sentenced ascareeroffendersarein thesnmeboat- none iseligiblefora
sentencereductionunderj3582(c)(2)basedon thechangesto thedrug quantitytablesmadeby
Amendment782'');UnitedStatesv.Jenkins,No.18-13625,2019U.S.App.LEXIS7317,at*2-3
(11th Cir.M ar.12,2019)(holdingthattheappealfrom thedenialofthedefendant'smotion for
reduction of sentence w as çtfrivolous'' since Am endm ent 782 did not lower the defendant's

guideline range asa careeroffender);Akers,892 F.3d at434 (holding,post-Huches,thatthe
defendantççwasineligibleforasentencereductiontmderSection 3582(c)(2),becauseAmendment
782 did not lower the sentencing range in the career-offender provision of the Sentencing

Guidelines');United Statesv.W allace,742 F.App'x 354,358(10th Cir.2018)(explainingthat
thedefendantSGremainsineligibleforasentencereductiontmderj3582/)42)becauseAmendment
782 had no effect on the career offender guideline and therefore did not lowerthe resulting

guidelinerange''l.
                                        Conclusion

       Fora1lofthese reasons,the courtconcludesthatdefendantisnoteligible fora sentence

reductionunderj3582(c)(2). Accordingly,thedefend= t'smotionmustbedenied.
       The Clerk isdirected to send copiesofthismem oratldllm opinion and the accompanying
ordeyto thedefendantand a11counselofrecord.

       D A TED :This lô     day ofApril,2019.




                                                SezliorUnited StatesDistrictJudge
